Order denying appellants’ motion to set aside sale reversed upon the law and the facts, with ten dollars costs and disbursements, motion granted, with ten dollars costs, to the extent of vacating the sale, and matter remitted to the Special Term to enable the parties to take such steps as may be appropriate to bring about a sale under terms which will be clear and understandable by a proposed purchaser. The sale as conducted left a buyer in doubt as to the nature and quality of the hens and lease subject to which the sale was conducted. Lazansky, P. J., Rich, Young, Kapper and Seeger, JJ., concur.